Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objection withdrawn.
Claim Rejections - 35 USC § 112
Rejection withdrawn due to amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US20130224327A1), herein Altonen, and further in view of Scharf et al. (US20100252963A1), herein Scharf.
As for Claim 1, Altonen teaches:
	A reusable mold [Fig.1, #28] for injection molding, comprising: a reusable mold member [Altonen Claim 1, a first mold side]; a mold cavity defined in the mold member [claim 1, mold cavity]; and at least one heat sink recess defined in the mold member for accommodating a heat sink material therein for rapidly removing heat from the mold cavity when the mold member is used to injection mold a molded part [claim 1, a cooling system for removing heat. Also, [0017] cooling lines].
	Altonen is silent to wherein the heat sink material is a fusible alloy that is received within the at least one heat sink recess, at least a portion of the fusible alloy arranged to undergo a phase change from solid state to liquid state during injection molding of the molded part to remove heat from the mold cavity. However, Scharf teaches a system for cooling molds [title] using cooling fluid that can be a fusible alloy [0026].
	One of ordinary skill in the art would have found it obvious to substitute Altonen’s cooling fluid with that of Scharf’s cooling fluid of fusible alloy. One would have been motivated to use a cooling liquid with fusible alloy for its low melting point and high thermal conductivity for collecting heat energy cooling hot mold products faster [Scharf, [0026]].
	As for Claim 5, Altonen teaches:
	The reusable mold [Fig. 1, #28] of claim 1 wherein the mold member includes a first side and a second side, opposite the first side, and wherein the mold cavity is defined in the second side and the at least one heat sink recess is defined in the first side [[0064] and see Fig. 6 which shows mold cavity that is formed by #372 and #374. 
	As for Claim 6, Altonen teaches,	The reusable mold of claim 5 wherein the mold cavity is spaced apart from and not in fluid communication with the at least one heat sink recess [see Fig. 6. The mold cavity is where #372 and #374 meet. The cooling line #382 is shown to be spaced apart and not in fluid communication from the mold cavity.]
	As to Claim 8, Altonen/Scharf teach the reusable mold of claim 1 and further teaches wherein the at least one heat sink recess includes an interlock section that inhibits removal of the fusible alloy from the at least one heat sink recess when in a solid or semi-solid state [Altonen [0070] cooling lines have terminal ends]
	As to Claim 9, Altonen/Scharf teach the reusable mold of claim 8 and further teach wherein the interlock section is spaced apart from the surface of the mold member into which the at least one heat sink recess is defined and is spaced from the mold cavity a distance sufficient to avoid melting of the fusible alloy disposed within the interlock portion when the molded part is cooled within the mold member [Altonen. Fig. 6 shows terminal end #384 as being spaced apart.]
	As to Claim 10, Altonen/Scharf teach the reusable mold of claim 1 wherein the fusible alloy received in the at least one heat sink recess is arranged to reinforce the mold member [Altonen Fig. 6 shows cooling lines as part of the mold member].
	As to Claim 11, Altonen teaches:
	The reusable mold of claim 1 wherein the at least one heat sink recess is a plurality of heat sink recesses distributed about a backside of the mold member that is 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US20130224327A1), herein Altonen, and further in view of Scharf et al. (US20100252963A1), herein Scharf, as applied to claim 1 above, and further in view of Masters (US5094607).
	As for Claim 2, Altonen teaches the reusable mold of claim 1. But is silent to wherein the reusable mold member is formed of a thermoset material. However, Masters which is a thermoset mold for molding [title] teaches that the plastic mold can be of a thermoset plastic resin [Masters claim 1, apparatus comprises a thermoset mold constructed of thermoset plastic material.]
	One of ordinary skill in the art would have found it obvious to substitute Altonen’s  mold material as taught in [0044] with Masters thermoset material. One would have been motivated to use a material with a high thermal conductivity for the benefit of transmitting heat from the molded product out of the mold which would result in a faster cooling rate of the molded product.
	As to Claim 3, Altonen/Masters teaches claim 2 as shown above. But is silent to wherein the heat sink material has a low melting point relative to the molded part and has high thermal conductivity relative to the mold member. However, Scharf teaches a system for cooling molds [title] using cooling fluid that can be a fusible alloy [0026]. 
	One of ordinary skill in the art would have found it obvious to substitute Altonen/Masters cooling fluid with that of Scharf’s cooling fluid of fusible alloy. One 
	As to Claim 4, Altonen/Masters/Scharf do not explicitly teach:
	The reusable mold of claim 3 wherein the reusable mold member is formed by additive manufacturing. However, this limitation is considered a product-by-process limitation. See MPEP 2113. Thus, this claim limitation is met.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
On page 8, Applicant appears to argue that the feature "at least a portion of the fusible alloy arranged to undergo a phase change from solid state to liquid state during injection molding of the molded part to remove heat from the mold cavity" is not taught by Scharf. However, Scharf teaches a system for cooling molds [title] using cooling fluid that can be a fusible alloy [0026]. Since Scharf teaches a fusible alloy like that recited in in the claim it would also have the same properties that would allow it to undergo a phase change as recited in the claim. 
	On page 8, Applicant appears to argue that the prior art does not teach claim 8. However, Altonen teaches wherein the at least one heat sink recess includes an interlock section that inhibits removal of the fusible alloy from the at least one heat sink recess when in a solid or semi-solid state [Altonen [0070] cooling lines have terminal ends].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742